Exhibit 10.53

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW. SUCH SECURITIES MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE ACT OR THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES REPRESENTED
BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

eDiets.com, Inc.

Warrant for the Purchase of Shares of

Common Stock

February     , 2011

FOR VALUE RECEIVED, eDiets.com, Inc., a Delaware corporation (the “Company”),
hereby certifies that                         , or assigns, is entitled to
purchase from the Company, at any time or from time to time commencing on the
date hereof (the “Initial Exercise Date”) and expiring at 5:00 P.M., New York
City time, on February     , 2014 (the “Expiration Date”),                 
fully paid and non-assessable shares of Common Stock (as the same may be
adjusted as provided herein, the “Warrant Shares”) for a per share exercise
price of $0.3535 (as the same may be adjusted as provided herein, the “Per Share
Warrant Price”). The number of Warrant Shares issuable upon exercise of this
Warrant and the Per Share Warrant Price are subject to adjustment as hereinafter
provided. Capitalized terms used and not otherwise defined in this Warrant shall
have the meanings specified in Section 8, unless the context otherwise requires.

 

  1. Exercise of Warrant.

(a) This Warrant may be exercised, in whole at any time or in part from time to
time, commencing on the Initial Exercise Date and expiring at 5:00 P.M., New
York City time, on the Expiration Date by delivering to the Company at the
address set forth in Section 9 hereof, (i) this Warrant, (ii) a written notice,
in substantially the form of the Exercise Notice attached hereto (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant, and (iii) an amount
of cash (or other Permitted Consideration) equal to the Per Share Warrant Price

 

1



--------------------------------------------------------------------------------

multiplied by the number of Warrant Shares to which such exercise relates. At
the election of the Holder, this Warrant may be exercised on a “net exercise”
basis, and without the payment by the Holder of any additional consideration, by
having the Company retain that number of shares of Common Stock issuable to the
Holder upon such exercise with a fair value equal to the aggregate Per Share
Warrant Price of the Warrant Shares subject to such exercise (determined by
reference to the closing sales price of the Common Stock on the date of the
Exercise Notice).

(b) If this Warrant is exercised in part, the Company will deliver to the Holder
within three Trading Days after the date such Holder delivers to the Company
this Warrant and an Exercise Notice, together with the payment of the aggregate
Per Share Warrant Price for such exercise, a new Warrant covering the Warrant
Shares that have not been exercised. By the expiration of the third Trading Day
following the Holder’s delivery of a Warrant, together with an Exercise Notice
and the payment of the aggregate Per Share Warrant Price for such exercise, the
Company shall (i) issue a certificate or certificates in the name of the Holder
for the largest number of whole shares of the Common Stock to which the Holder
shall be entitled and, if this Warrant is exercised in whole, in lieu of any
fractional share of the Common Stock to which the Holder shall be entitled, pay
to the Holder cash in an amount equal to the fair value of such fractional share
(determined by reference to the closing sales price of the Common Stock on the
date of the Exercise Notice), and (ii) deliver the other securities and
properties receivable upon the exercise of this Warrant, or the proportionate
part thereof if this Warrant is exercised in part, pursuant to the provisions of
this Warrant.

(c) If, by the third Trading Day after the date that the Holder delivers to the
Company this Warrant, an Exercise Notice, together with the payment of the
aggregate Per Share Warrant Price for such exercise, the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 1(b), then the Holder will have the right to rescind such exercise.

(d) If, by the third Trading Day after the date that the Holder delivers to the
Company this Warrant, an Exercise Notice, together with the payment of the
aggregate Per Share Warrant Price for such exercise, the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 1(b), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock at the time of the obligation
giving rise to such purchase obligation and (2) at the option of the

 

2



--------------------------------------------------------------------------------

Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored or deliver to the Holder
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

2. Certain Adjustments. The Per Share Warrant Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 2.

(a) If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on its Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock,
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case (x) the Per Share Warrant Price shall
be multiplied by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event and (y) the number of shares of Common Stock
subject to purchase upon exercise of this Warrant shall be adjusted, effective
at such time, to a number determined by multiplying the number of shares of
Common Stock subject to purchase upon exercise in full of this Warrant
immediately before such event by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding after giving effect to such event
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately before such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of shareholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

(b) If, at any time while this Warrant is outstanding, (1) the Company effects
any merger or consolidation of the Company with or into another person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any liquidation,
dissolution, reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then thereafter this Warrant shall represent the
right to receive, for the same aggregate exercise price and in lieu of the
Warrant Shares, upon exercise of this Warrant, the same amount and kind of
securities, cash or property as the holder of this Warrant would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been exercised immediately prior to such Fundamental Transaction (the
“Alternate Consideration”). For purposes of any such exercise, the determination
of the Per Share Warrant Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common

 

3



--------------------------------------------------------------------------------

Stock in such Fundamental Transaction, and the Company shall apportion the Per
Share Warrant Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity (and, if an entity different from the successor or surviving
entity, the entity whose capital stock or assets the Holders of Common Stock are
entitled to receive as a result of such Fundamental Transaction) in such
Fundamental Transaction shall, either (1) issue to the Holder a new warrant
substantially in the form of this Warrant and consistent with the foregoing
provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Per Share Warrant Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five trading days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity (and, if an
entity different from the successor or surviving entity, the entity whose
capital stock or assets the Holders of Common Stock are entitled to receive as a
result of such Fundamental Transaction) to comply with the provisions of this
paragraph (b) and insuring that the Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.

(c) If, at any time while this Warrant is outstanding, the Company shall issue
additional shares of Common Stock for consideration per share less than the then
current market price (determined (a) in the event that the Common Stock is
publicly listed, by reference to the closing sales price of the Common Stock on
the date of such issue or (b) in the event that the Common Stock is not publicly
listed, by reference to the then current market value of each share of Common
Stock as determined by the Board of Directors of the Company in good faith;
provided, however, that in the event of a sale, merger, liquidation, dissolution
or winding up of the Company (each, a “Liquidity Event”), current market price
means the amount per share payable to the holders of the Common Stock upon the
consummation of such Liquidity Event), then the Per Share Warrant Price of the
Warrant Shares shall be reduced, concurrently with such issue, to a price
(calculated to the nearest cent) determined by multiplying such Per Share
Warrant Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of shares which the aggregate consideration received by the Company for
the total number of additional shares of Common Stock so issued would purchase
at the then current fair market price, and the denominator of which shall be the
number of shares of Common Stock outstanding immediately prior to such issue
plus the number of such additional shares of Common Stock so issued; provided,
however, that no adjustment under this Section 2(c) shall operate to reduce the
Per Share Warrant Price of the Warrant Shares to a price that is less than $0.34
per share, representing the closing bid price for one share of the Common Stock
on February 4, 2011. Notwithstanding the foregoing, no adjustment to the Per
Share Warrant Price shall be required under this Section 2(c): (i) in connection
with the issuance of shares of Common Stock and/or options, warrants or other
Common Stock purchase rights and the Common Stock issued pursuant to such
options, warrants or other rights (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the

 

4



--------------------------------------------------------------------------------

like after the date hereof) issued or to be issued after the date hereof to
employees, officers or directors of, or consultants or advisors to the Company
or any subsidiary, pursuant to stock purchase, stock option or employee benefit
plans or other arrangements that are approved by the board of directors of the
Company; (ii) in connection with a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates gross proceeds
to the Company in excess of $15 million; (iii) upon conversion of any options,
warrants or other rights to acquire shares of Common Stock that are outstanding
on the day immediately preceding the date hereof; provided, however, that the
terms of such options, warrants or rights are not amended, modified or changed
on or after the date hereof; or (iv) in connection with shares of Common Stock
issued as consideration for the acquisition of another company or business in
which the shareholders of the Company do not have a majority ownership interest,
which acquisition has been approved by the board of directors of the Company,
provided that after giving effect to such acquisition the Company is the
surviving entity.

(d) All calculations under this Section 2 shall be made to the nearest cent or
the nearest 1 /100th of a share, as applicable. The number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company.

(e) Upon the occurrence of each adjustment pursuant to this Section 2, the
Company at its expense will promptly compute such adjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Per Share Warrant Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s transfer agent.

(f) The Company will not, by amendment of its Certificate of Incorporation or
by-laws, or through reorganization, consolidation, merger, dissolution, issue or
sale of securities, sale of assets or any other voluntary action, avoid or seek
to avoid the observance or performance of or otherwise alter any of the terms of
this Warrant, but will at all times in good faith assist in the carrying out of
all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the registered Holder of this
Warrant against impairment.

3. Fully Paid Stock; Taxes. The Company agrees that the shares of Common Stock
represented by each and every certificate for Warrant Shares delivered on the
exercise of this Warrant shall at the time of such delivery, be duly authorized,
validly issued and outstanding, fully paid and nonassessable, and not subject to
liens, preemptive rights or rights of first refusal, and the Company will take
all such actions as may be necessary to assure that the par value or stated
value, if any, per share of the Common Stock is at all times equal to or less
than the then Per Share Warrant Price. The Company further covenants and agrees
that it will pay, when due and payable, any and all Federal and state stamp,
original issue or similar taxes which may be payable in respect of the issue of
any Warrant Share or any certificate thereof to the extent required because of
the issuance by the Company of such security.

 

5



--------------------------------------------------------------------------------

4. Registration Under Securities Act.

(a) The Holder shall, with respect to the Warrant Shares, have the registration
rights set forth in the Registration Rights Agreement. By acceptance of this
Warrant, the Holder agrees to comply with the provisions of the Registration
Rights Agreement.

(b) Until the later of (i) such time as the Holder shall be eligible to resell
all of its Warrant Shares without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act (assuming Holder is not an “affiliate” of
the Company, as defined in Rule 144), as evidenced by a legal opinion to such
effect delivered by the Company’s counsel and acceptable to each of the
Company’s transfer agent and the Holder, or (ii) the date on which all Warrant
Shares have been sold under a Registration Statement or pursuant to Rule 144
(“Rule 144”) as promulgated under the Securities Act, the Company shall use its
reasonable best efforts to file with the Securities and Exchange Commission all
current reports and the information as may be necessary to enable the Holder to
effect sales of the Warrant Shares in reliance upon Rule 144 promulgated under
the Securities Act.

5. Investment Intent; Restrictions on Transferability.

(a) The Holder represents, by accepting this Warrant, that the Holder
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities laws.
Certificates representing Warrant Shares may bear the restrictive legend set
forth on the first page hereof. The Holder understands that the Holder must bear
the economic risk of such Holder’s investment in this Warrant and any Warrant
Shares or other securities obtainable upon exercise of this Warrant for an
indefinite period of time, as this Warrant and such Warrant shares or other
securities have not been registered under Federal or state securities laws and
therefore cannot be sold unless subsequently registered under such laws, or an
exemption from such registration is available.

(b) The Holder, by such Holder’s acceptance of this Warrant, represents to the
Company that such Holder is acquiring this Warrant and will acquire any Warrant
Shares or other securities obtainable upon exercise of this Warrant for such
Holder’s own account for investment and not with a view to, or for sale in
connection with, any distribution thereof in violation of the Securities Act.
The Holder agrees that this Warrant and any such Warrant Shares or other
securities will not be sold or otherwise transferred unless (i) a registration
statement with respect to such transfer is effective under the Securities Act or
(ii) such sale or transfer is made pursuant to one or more exemptions from the
Securities Act.

6. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant, and of indemnity reasonably satisfactory to the Company, if lost,
stolen or destroyed, and upon surrender and cancellation of this Warrant, if
mutilated, the Company shall execute and deliver to the Holder, a new Warrant of
like date, tenor and denomination.

7. Warrant Holder Not Stockholder. This Warrant does not confer upon the Holder
any right to vote or to consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder, prior to the exercise hereof; this Warrant does,
however, require certain notices to Holders as set forth herein.

 

6



--------------------------------------------------------------------------------

8. Definitions. In addition to the terms defined elsewhere in this Warrant, the
following terms have the following meanings:

“Assignment” shall mean a notice of assignment substantially in the form of
Exhibit A attached hereto.

“Business Day” shall mean any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company, for which this Warrant is exercisable and any securities into which
such common stock may hereafter be classified.

“Exercise Notice” shall mean a notice substantially in the form of Exhibit C
attached hereto.

“Holder” shall mean the holder of this Warrant.

“Partial Assignment” shall mean a notice of partial assignment substantially in
the form of Exhibit B attached hereto.

“Permitted Consideration” shall mean cash or other funds immediately available
to the Company.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of February 7, 2011, by and among the Company, the Holder
and the other parties thereto.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is traded in the
over the counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over the counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

“Trading Market” shall mean whichever of the New York Stock Exchange, the AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

7



--------------------------------------------------------------------------------

9. Communication. All notices and communications hereunder shall be in writing
and shall be deemed to be duly given if sent by registered or certified mail,
return receipt requested, via a national recognized overnight mail delivery
service, or by facsimile (provided the sender receives a machine-generated
confirmation of successful transmission), as follows:

if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive, Suite 600

Fort Lauderdale FL 33334

Attention: Chief Executive Officer

Telephone: (954) 938-0031

and

if to the Holder of this Warrant, to such Holder at the address listed on the
records of the Company.

10. Reservation of Warrant Shares; Listing. The Company shall at all times prior
to the Expiration Date (a) have authorized and in reserve, and shall keep
available, solely for issuance and delivery upon the exercise of this Warrant,
the shares of the Common Stock and other securities and properties as from time
to time shall be receivable upon the exercise of this Warrant, free and clear of
all restrictions on sale or transfer, other than under Federal or state
securities laws, and free and clear of all preemptive rights and rights of first
refusal; and (b) use its reasonable best efforts to keep the Warrant Shares
authorized for listing on any national securities exchange, the Nasdaq National
Market, the Nasdaq Capital Market or the OTC Bulletin Board.

11. Headings; Severability. The headings of this Warrant have been inserted as a
matter of convenience and shall not affect the construction hereof. If any
provision contained in this Warrant is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

12. Applicable Law. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to its choice of law provisions to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.

13. Specific Performance. The Company agrees that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms maybe specifically enforced by a decree for the
specific performance of any obligation contained herein or by an injunction
against a violation of any of the terms hereof or otherwise. In the event that
any action shall be brought in equity to enforce the provisions of this Warrant,
no party shall allege, and each party hereby waives the defense, that there is
an adequate remedy at law, and each party waives any requirement of the other
party to post a bond or other security in connection with seeking specific
performance.

 

8



--------------------------------------------------------------------------------

14. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly signed by its
undersigned duly authorized officer as of the date first above referenced.

 

EDIETS.COM, INC. By:  

 

  Name:   Title:

 

10



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT

FOR VALUE RECEIVED          hereby sells, assigns and transfers
unto                    the foregoing Warrant and all rights evidenced thereby,
and does irrevocably constitute and appoint                    , attorney, to
transfer said Warrant on the books of eDiets.com, Inc.

 

Dated:                                              Signature:       Address:  

 

11



--------------------------------------------------------------------------------

EXHIBIT B

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED                    hereby assigns and transfers
unto                    the right to purchase              shares of the Common
Stock, par value $.001 per share, of eDiets.com, Inc. covered by the foregoing
Warrant, and a proportionate part of said Warrant and the rights evidenced
thereby, and does irrevocably constitute and appoint                    ,
attorney, to transfer that part of said Warrant on the books of eDiets.com, Inc.

 

Dated:                                               Signature:       Address:  

 

12



--------------------------------------------------------------------------------

EXHIBIT C

EXERCISE NOTICE

The undersigned hereby elects to purchase                    shares of Common
Stock of eDiets.com, Inc. pursuant to the attached Warrant, and, if such Holder
is not utilizing the cashless (or net) exercise provisions set forth in the
Warrant, encloses herewith $                     in cash, certified or official
bank check or checks or other immediately available funds, which sum represents
the aggregate Per Share Warrant Price for the number of shares of Common Stock
to which this Exercise Notice relates, together with any applicable taxes
payable by the undersigned pursuant to the Warrant.

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name
of:                                        .

 

Date:  

 

          Signature       Name:       Address:       Social Security or Tax I.D.
Number:

 

13